IN THE
                          TENTH COURT OF APPEALS



                                  No. 10-18-00173-CR

                           IN RE ROBERT WHITFIELD


                                 Original Proceeding



                           MEMORANDUM OPINION

       In this original proceeding, Relator Robert Whitfield seeks a writ of mandamus

compelling Respondent Brian Evans, Freestone County District Attorney, to respond to

Whitfield’s motion for early termination of his obligation to register as a sex offender. See

TEX. CODE CRIM. PROC. ANN. art. 62.404 (West 2018).

       A court of appeals has no jurisdiction to issue a writ of mandamus against a district

attorney except to protect its jurisdiction. See TEX. GOV’T CODE ANN. § 22.221(a), (b) (West

Supp. 2017). Whitfield’s petition does not allege facts that require us to protect our

jurisdiction, so we do not have jurisdiction to decide his petition for writ of mandamus

against the District Attorney.

       We thus dismiss the petition for want of jurisdiction.
                                           REX D. DAVIS
                                           Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition dismissed
Opinion delivered and filed May 30, 2018
Do not publish
[OT06]




In re Whitfield                                           Page 2